IN THE SUPREME COURT OF THE STATE OF KANSAS

                                             No. 119,314

                                         STATE OF KANSAS,
                                             Appellee,

                                                   v.

                                    CEDRIC YWAIN PETERSON,
                                           Appellant.


                                 SYLLABUS BY THE COURT

        A motion to correct an illegal sentence cannot raise claims that a sentence violates
a constitutional provision.


        Appeal from Geary District Court; RYAN W. ROSAUER, judge. Opinion filed February 14, 2020.
Affirmed.


        Angela M. Davidson, of Davidson Appellate Law, of Lawrence, was on the brief for appellant.


        Michelle L. Brown, assistant county attorney, and Derek Schmidt, attorney general, were on the
brief for appellee.


The opinion of the court was delivered by


        BEIER, J.: Cedric Ywain Peterson pleaded no contest in 2007 to the first-degree
murder of his wife, Rachelle. The district court judge sentenced Peterson to life
imprisonment without the possibility of parole for 25 years, what is known as a "hard
25."



                                                   1
        In July 2017, Peterson filed a motion to correct an illegal sentence, arguing that his
hard 25 was disproportionate under federal and state constitutional bans on cruel and
unusual punishment. He also argued that the district judge erred by imposing lifetime
postrelease supervision.


        The district judge agreed that Peterson should not be subject to lifetime postrelease
supervision and issued a nunc pro tunc order amending Peterson's journal entry of
sentencing. The district judge rejected Peterson's constitutional challenge to the hard 25.


        Peterson now appeals to this court, continuing to challenge his hard 25 as a
violation of the Eighth Amendment to the United States Constitution and § 9 of the
Kansas Constitution Bill of Rights. He contends that the sentence is "grossly
disproportionate" because he had no previous criminal history and entered a no contest
plea.


        This court will not consider the merits of Peterson's constitutional arguments,
because a motion to correct an illegal sentence is an improper vehicle for them. "[T]his
court has repeatedly held a motion to correct an illegal sentence . . . cannot raise claims
that [a] sentence violates a constitutional provision." State v. Donahue, 309 Kan. 265,
267, 434 P.3d 230 (2019); see also State v. Bryant, 310 Kan. 920, 922, 453 P.3d 279
(2019); State v. Moncla, 301 Kan. 549, 553-54, 343 P.3d 1161 (2015).


        Affirmed.
        PATRICK D. MCANANY, Senior Judge, assigned.1
__________________________________

1
 REPORTER'S NOTE: Senior Judge McAnany was appointed to hear case
No. 119,314 under the authority vested in the Supreme Court by K.S.A. 20-2616 to fill
the vacancy on the court by the retirement of Chief Justice Lawton R. Nuss.
                                              2